Cullity v Posner (2016 NY Slip Op 06738)





Cullity v Posner


2016 NY Slip Op 06738


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1879 112494/11

[*1]Lisa Cullity, Plaintiff-Appellant,
vFred Posner, et al., Defendants-Respondents.


Profeta & Eisenstein, New York (Fred R. Profeta, Jr. of counsel), for appellant.
The Braunstein Law Firm, PLLC, New City (Michael L. Braunstein of counsel), for respondents.

Order, Supreme Court, New York County (Paul Wooten, J.), entered July 9, 2015, which, insofar as appealed from as limited by the briefs, granted defendants' motion for summary judgment dismissing plaintiff's cause of action for third-party promissory estoppel, unanimously reversed, on the law, without costs, and the motion denied.
The motion should have been denied as untimely. The motion court's rules required dispositive motions to be filed within 60 days of the filing of a note of issue. Defendant filed the motion papers nine days after the time to do so had expired,
rendering the motion untimely (see CPLR 3212[a]; Brill v City of New York, 2 NY3d 648 [2004]; Connolly v 129 E. 69th St. Corp., 127 AD3d 617, 618 [1st Dept 2015]). Defendants' failure to address the missed filing deadline or offer, let alone show, good cause for the delay in filing, is fatal to their motion (see Rahman v Domber, 45 AD3d 497, 497 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK